DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 4/7/2022 have been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,6,10-11 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the examiner did not find support for the new limitation in claim 1 on the composition emitting fluorescent light in the power density range recited. The range is in the specification however it is describing the power density for the chromophore substance, not the entire composition. Claims 2-3,6,10-11 and 25-26 incorporate the new matter by dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,6,10-11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosson et al. (US 20110183001 A1), cited previously. This slightly modified rejection was necessitated by amendment. 
Rosen teaches biomaterial compositions from adipose tissue comprising polymers including poloxamers in amounts of 50% or lower, incorporating applicants claimed range, and dyes as photopolymerizers including eosin, rose Bengal and erythrosine in amounts of 0.05-0.1 % (within claimed range). See entire disclosure, especially abstract, [0016],[0020],[0103] and claims 11,13,15 and 18. The composition was in liquid form and turned into a gel during a contacting step in which the polymer and crosslinking agent reacted under appropriate conditions such as temperature and/or light. See [0020],[0024],[0026],[0102]-[0104]. Regarding the recitation in claim 1 that the chromophore is solubilized in the block copolymer, it follows that since the components are the same they will have the same solubility properties once mixed.  Regarding the amount of copolymer now recited in claim 1, as noted above the amounts of polymer taught in Rosin include amounts of 50% or less incorporating the claimed range. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05. Furthermore the preparation of copolymer compositions having variable amount is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding the properties recited in claims 1 and 6, since the dye fluorescein is the same and is within a composition within the scope of the claims it follows it will have the same peak emission wavelength and power density. Applicants claimed properties are nothing more than the result of following the suggestion in the prior art on the amounts and ingredients useful in making the thermo gel. Regarding claim 10, Rosson teaches use of carboxymethyl cellulose as a dispersant. See [0035].  Regarding claim 11, the recitation of oxidizing agent was not found particularly limiting by the examiner since many compounds disclosed within Rosson could be considered to be capable under the right conditions of oxidizing another compound. This limitation could even be read to read on atmospheric oxygen under the broadest reasonable interpretation analysis. 
Claims 1-3,6,10-11 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosson et al. (US 20110183001 A1) in view of Gulden Camci-Unal et al. “Hydrogels for cardiac tissue engineering”, NPG Asia Materials (2014) 6, for the reasons set forth in the previous office action. 
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
Applicants assert their amended claims which now require a specific power density for emitted fluorescent light for the composition is not taught in the Rosson or Gulden Camci-Unal references. Applicants assert the other materials in Rosson could change the properties on fluorescence emission. 
As noted above in the modified rejection above the examiner must presume that a composition within the scope of the claims will feature the same properties. Applicants claims in their current generic state do not preclude other ingredients as purportedly taught in Rosson. Since the dye fluorescein is the same and is within a composition within the scope of the claims it follows it will have the same peak emission wavelength and power density. Applicants claimed properties are nothing more than the result of following the suggestion in the prior art on the amounts and ingredients useful in making the composition. It is also noted that from the specification the recited power density is actually a property of the chromophore itself and not necessarily the composition. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618